                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Philip Davies,                                      Case No. 18cv2440 (PJS/SER)

                       Petitioner,

 v.                                                             ORDER

 Jefferson Beauregard Sessions III, Kirsejen
 Nielson, Thomas Homan, Peter Berg, and
 Joel Brott,

                       Respondents.



 Philip Davies, Alien No. A 075-072-966, Pro Se; and
 Ana H. Voss, United States Attorney’s Office, Minneapolis MN (for Respondents).


         The above-captioned case came before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the

Report and Recommendation were filed within the requisite time period. Accordingly, IT

IS HEREBY ORDERED that:

      1. Davies’ Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1),

         be DENIED AS MOOT; and

      2. This action be DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 3/25, 2019                                s/Patrick J. Schiltz
                                                PATRICK J. SCHILTZ
                                                United States District Judge
